Citation Nr: 0636755	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-15 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1975.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Hepatitis C is not attributable to service.

2.  A July 1999 Board decision denied a claim of service 
connection for PTSD, and evidence received since is so 
significant that it must be considered in order to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred during active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A July 1999 Board decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7104(b) (2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2006). 

3.  New and material has been received to warrant reopening 
the claim of service connection for PTSD.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
July 2001 letter.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Particularly, the July 20001 letter told 
the veteran that the evidence had to show three things:  (1) 
that the veteran was diagnosed with hepatitis C in service, 
he had symptoms of hepatitis C in service, or he had been 
exposed to certain hepatitis C risk factors in service; (2) a 
current diagnosis of hepatitis C; and (3) a relationship 
between current hepatitis C and the infection, symptoms, or 
risk factor exposure he had in service.  The letter also 
described eight alternative risk factors for hepatitis C.  
Lack of notification concerning a disability rating and 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), is not prejudicial because the denial below 
renders any issue regarding a downstream element moot.  

The veteran properly received VCAA notification prior to the 
rating decision on appeal.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  It is further recognized that in 
order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), a VCAA notice must also request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 
121.  In this case, the principle underlying the "fourth 
element" has been fulfilled by the July 2001 letter in that 
it asked the veteran to tell VA about any additional 
information or evidence that it wanted the RO to try and 
obtain.
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO 
obtained VA treatment records from 1999 to 2002, and a July 
2002 lay statement from the veteran.  Also, the veteran's 
service medical records were obtained.  A VA examination is 
not necessary because as illustrated below, the evidence does 
not establish that the veteran suffered a disease in service, 
or that current hepatitis C may be associated with service.  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained. Therefore, no further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, based upon the preceding, it is apparent that the 
veteran has been given an essential opportunity to advance 
his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(recognizing that a review of the entire record, in relation 
to 38 U.S.C.A. § 7104(a), and examination of various 
predecisional communications, can assist in determining 
whether the veteran had been "afforded a meaningful 
opportunity to participate in the adjudication").  No 
prejudice results in proceeding with the issuance of a final 
decision in this case.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Hepatitis C

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States 
Court of Appeals for the Federal Circuit, citing the Madden 
decision, recognized that the Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The veteran's service medical record show that at entrance he 
had a normal clinical evaluation concerning his skin.  In 
June 1972, the veteran had diarrhea.  In December 1974, the 
veteran suffered from vomiting and diarrhea.  A July 1975 
separation examination found that identifying body marks, 
scars, and tattoos were the same, and otherwise rendered a 
normal clinical evaluation.  

A December 1998 Portland VA outpatient treatment record 
indicated that the veteran had been diagnosed as having 
hepatitis C two years earlier, and he was being followed in 
the liver clinic.  The veteran denied any risk factors for 
hepatitis C, and related that he had been told that he 
probably acquired it in Vietnam.  An August 1999 treatment 
note indicated that the veteran had hepatitis C, possibly 
from blood transfusion.  

A September 1999 VA social work assessment contained the 
veteran's report that he had hepatitis C; the veteran 
reported that he had had six surgeries between February 1995 
and February 1996.  The veteran stated that after the first 
surgery blood tests had indicated that his liver enzymes were 
high and he was eventually diagnosed as having hepatitis C.  
He reported that, prior to his first surgery, he had had 
several blood tests performed and was never told he had 
hepatitis C.  The veteran indicated that he neither drank nor 
used drugs, and he had been in a long term relationship with 
two girlfriends prior to the discovery of hepatitis C.  The 
attending social worker discussed whether it might have been 
appropriate for the veteran to obtain a good attorney to 
address possible malpractice by his surgeons.  

In July 2002, the veteran submitted a statement alleging that 
the only way he could have been exposed to hepatitis was in 
service when he got a tattoo in Hong Kong.  The veteran also 
referred to a time when he was helping a man who was injured 
pretty badly and he had to apply direct pressure to the wound 
until the medics arrived.  He also remembered when he first 
received overseas vaccinations the same needle had been used 
on numerous people.  

An August 2002 VA treatment note indicated a hepatitis C 
genotype 1a, and cirrhosis.  

It is noted that the veteran's separation examination found 
that there had been no change since entrance concerning 
tattoos.  The latter document is very probative concerning 
whether the veteran incurred a tattoo in service (as he has 
alleged), because it is a contemporaneous recordation of 
findings at that time.  Thus, a preponderance of the evidence 
is against a finding that the veteran got a tattoo during 
active duty.  Also, the veteran's service medical records are 
also negative for mention of or treatment for hepatitis C-in 
particular, the separation examination was entirely normal.   

Also, the Board determines that it is highly significant that 
the veteran did not file a claim of service connection for 
hepatitis C until decades after service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim).  Though the veteran alleged 
that he helped an injured comrade in service, and that he 
received injections from a needle used on others, it is noted 
that to the extent he intended to conclude he got hepatitis C 
from either latter scenario he is not competent to offer that 
opinion.  The veteran as a lay person has not been shown to 
be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Primarily, the record shows that there was no in-service 
chronic disease, and further, no probative evidence of 
continuity of symptoms after discharge.  In fact, the veteran 
has not reported having continuous post-service symptoms, and 
again, a diagnosis was not made for many years after the 
veteran's service separation.  

Finally, it is recognized that a claim for service connection 
generally requires competent evidence as to a nexus between 
the in service injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  Though a VA 
treatment record contains a statement by the veteran that he 
had been told he probably got hepatitis C in Vietnam, it is 
outweighed by an August 1999 treatment note that the veteran 
had hepatitis C possibly from blood transfusion.  The record 
does not otherwise contain a competent nexus opinion, 
supported by a rationale, which relates hepatitis C to 
military service.  

Again, the primary basis for denying the claim is the 
significant lapse of time between active duty and 
diagnosis/treatment and an application for compensation for 
hepatitis C, as well as the lack of evidence of chronic 
hepatitis C in service or any continuity of symptomatology 
thereafter.  Also, there is no etiological link between 
hepatitis C and service.  Thus, a preponderance of the 
evidence is against a claim of service connection for 
hepatitis C.  

PTSD

Generally, an unappealed Board denial is final, and the claim 
may only be reopened through the receipt of "new and 
material" evidence.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

Prior to August 29, 2001, "new and material evidence" was 
that which was not previously submitted to agency decision 
makers which bears directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the claim.  Hodge, 155 F.3d at 1362.  

Also, it is noted that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance 
38 C.F.R. § . 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although service connection 
may be established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:  

In this case, the Board issued a July 1999 decision that 
denied a claim of service connection for PTSD primarily 
because a current diagnosis of PTSD had not been rendered.  
The Board noted a September 1996 VA examination, which 
produced a diagnosis of Axis I, adjustment disorder with 
depressed mood and anxiety related to unemployment, and Axis 
II, schizoid personality disorder.  The veteran did not 
appeal the Board's decision.

In June 2000, the veteran sought to reopen his claim of 
service connection for PTSD.  In conjunction therewith, the 
RO obtained a Seattle VA hospitalization report.  The veteran 
had been referred for initial inpatient treatment for PTSD by 
a social worker at the Walla Walla VAMC.  Diagnoses at 
discharge included Axis I, PTSD, and major depressive 
disorder.  

The RO also obtained Walla Walla VA outpatient records; a 
June 2000 primary mental health practitioner note, by an 
Advanced Registered Nurse Practitioner, gave a diagnosis of 
PTSD.  A January 2002 social work treatment note indicated 
that the veteran had been reluctant to make efforts to try 
new things to offset his PTSD symptoms.  

Given these latter references to a diagnosis of PTSD, which 
is new and material evidence given the primary basis of the 
Board's July 1999 denial, the claim of service connection 
must be considered again on the merits. 


ORDER

Service connection for hepatitis C is denied.  

New and material evidence having been received, a claim of 
service connection for PTSD is reopened.    


REMAND

In light of the VCAA, additional evidentiary development is 
necessary.  

Particularly, the veteran's alleged noncombat stressor should 
be researched for potential corroboration.  In his original 
June 1996 stressor statement (which was submitted in 
conjunction with his original application for compensation), 
the veteran related that he had witnessed a fellow crew 
member get sucked up into an intake of an A-7, and he 
remembered pieces of the airmen flying out the back of the 
intake.  He also saw a plane captain get burned to death in 
the cockpit, and he related that a mob of angry civilians 
were shouting and spitting at him.  The veteran, however, had 
not provided any specific dates regarding these incidents.

At a September 1996 VA examination, the veteran related that 
during December 1972 or January 1973, on the USS 
Constellation, the flight crew he worked with was shot down 
by an enemy missile.  Also, at a September 1992 VA social and 
industrial survey, the veteran recollected that in the later 
part of 1973, either June, July, or August, a fire crew 
member had been pulled into the intake of the jet engine.  

In July 2002, a statement was submitted from an individual 
who reported that he had served a tour aboard the "U.S.S. 
Connie CVA-64, in squadron VA-165 Boomers" from 1971 to 
1972.  He related the he witnessed an explosion and saw a 
cockpit engulfed in flames and both men were fully on fire.  
Also, he stated that a fireman had been sucked into an intake 
of an A-7 Conair.  This statement did not, however, offer 
more specific dates for these latter incidents.  

Finally, the file contains a November 2004 email exchange 
between the veteran's representative and an individual who 
stated that he had been on the Constellation from April 1968 
to December 1971.  He remembered that a man had been sucked 
into the intake of an A7, but he could not remember the 
dates.  The individual had not remembered, however, the 
incident concerning a pilot on fire in a cockpit; the email 
stated that it could have occurred after he had left the 
ship.  

Notably, this latter email was submitted after the veteran's 
appeal had been perfected, and it was not accompanied by a 
waiver.  Thus, the RO must be given an opportunity to review 
the evidence.  

Given the preceding, the RO should obtain the veteran's 
service personnel records, and enlist the assistance of U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
research the alleged stressors.  Though the veteran mentioned 
that the accident with a fire crew member being pulled into 
the intake may have occurred in 1973, it appears from the 
other lay statements (see July 2002 and November 2004 
recollections) that the incident may have occurred in 1971.  
The RO should use the veteran's service personnel records, in 
combination with these statements, to send the most 
consistent information to JSRRC.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter informing him of required 
information and evidence to substantiate 
the claim of service connection for PTSD.  
This notice should advise the veteran of 
what evidence he is to provide, what 
evidence VA will attempt to obtain, and 
that he should provide any evidence in his 
possession that pertains to the claim.  
The RO should also comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that information 
concerning a disability rating and 
effective date is described.  

2.  The RO should obtain the veteran's 
service personnel file.  Using this 
preceding information concerning the 
veteran's time aboard the USS 
Constellation in conjunction with lay 
statements of record (see July 2002 and 
November 2004 statements), the RO should 
send relevant information to JSRRC to 
research the allegation that a person was 
pulled into the intake of an A7; and 
whether, during December 1972 or January 
1973, the flight crew with which the 
veteran worked was shot down by an enemy 
missile.  

3.  In the event that the veteran's 
noncombat stressors are corroborated 
(either by additional information added to 
the record, or evidence already in the 
record), the veteran should be scheduled 
for a VA psychiatric examination.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to whether the veteran currently has PTSD 
under DSM IV, and he/she should 
specifically identify the stressor(s) 
which is(are) responsible for PTSD, if 
diagnosed.

4.  Thereafter, the RO should consider all 
of the evidence of record (including a 
November 2004 email from an individual who 
described events on the USS 
Constellation), and readjudicate the 
veteran's claim of service connection for 
PTSD.  If either determination remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the Case 
and provide him a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


